PECK, Senior Circuit Judge,
dissenting.
As noted by the majority opinion, federal courts set aside the awards of labor arbitrators only in a limited number of circumstances. One such circumstance, and the one appellant argues is now before this Court, occurs when an arbitrator renders a .decision that is not based on the evidence presented. The majority opinion concludes that there was “absolutely no evidentiary support” for the arbitration award in dispute. I can not agree.
The substance of the present appeal resolves into a single issue.1 The arbitrator found that appellee union had disclosed to its members that they would receive all arfiounts credited to their pension accounts, not merely vested amounts,2 pursuant to the 1973 collective bargaining agreements with Storer Broadcasting. Was there evidence before the arbitrator to support this finding? In response to an inquiry by the district court, the arbitrator stated that he had based his finding on two grounds. First, the fact that seven of the twenty union members had refused to settle for the lesser vested amounts suggested to the arbitrator that the union had informed its members that they would receive the larger credited amounts. Admittedly, this evidence is pf marginal weight; however, it is not totally specious, as suggested by appellant. Second, the arbitrator reasoned that it was “logical” that the union had informed its members that the 1973 collective bargaining agreements required disbursement of all credited pension benefits. On this second ground, and contrary to the suggestion made by the majority opinion, the arbitrator was applying more than simple, abstract logic. In the pension plan agreement whose benefits are the subject of this appeal, it was provided that an employee would receive only a vested amount of his pension benefits, less than 100%, if he terminated his employment prior to the completion of his ninth year.3 This type of vesting schedule can be viewed either as a “penalty” for an employee who terminates his employment “early,” or as an incentive for an employee to extend his years of service. In addition, the same pension plan agreement provided that if the pension plan itself was dissolved, all employees would receive their full credited amounts, not *50merely their vested shares 4 In light of the fact that the pension plan was discontinued and superceded by another pension plan, and in light of the fact that all employees involved were continuing in their employment at Storer, the arbitrator resolved the dispute between the union and Storer, by drawing an analogy to the provision in the pension plan agreement relating to plan termination. He stated:
“Although there are no specific provisions in the profit sharing plan which would govern a distribution of funds under the circumstances present in this case, Section 6.9, Vesting on Termination of the Plan, is the one section which comes nearest to providing a solution of this issue. Specifically, sub-paragraph 2, provides for termination of participation in the plan by a subsidiary. Each of the two bargaining units with which we are involved here, may, in the opinion of the arbitrator, be considered to be analogous to a subsidiary within the Company and therefore, when the members of the two bargaining units ceased to participate in the Company’s profit sharing plan, on the basis of the entirety of each bargaining unit, each bargaining unit could be compared to a subsidiary of the Company. The type of termination in such instance, is most closely aligned to the termination of participation which is involved in this case, and such similarly would seem to be reasonable.”
Accordingly, the arbitrator found it “logical” that Storer had agreed to pay the full credited amounts, as it would have done under the plan termination provision, and that the union had so advised its members. In my mind, the arbitrator’s logic amounted to a reasonable inference. Not only should the parties have agreed to a disbursement of the full credited amounts, but, based on their previous dealings under the discontinued pension plan, it was reasonable for the arbitrator to find that the parties had in fact agreed to such terms. As did the district court, I conclude that, from adequate evidence, the arbitrator drew acceptable inferences and made proper factual findings.

. See note 11, majority opinion, and accompanying text.


. The pension plan that was discontinued by the 1973 collective bargaining agreements contained the following provisions:
“Article VI: Vesting and Forfeiture Sec. 6.1 Vesting on Termination of Employment. Upon termination of a Participant’s employment by the Company and all of its Subsidiaries for any reason other than retirement, death, or total and permanent disability, the Vested Amount of any Participant’s Account shall be a percentage of the total amount credited to his account, determined as of the effective date of termination of his
participation under Sec. 4.5, on the basis of the number of completed years that such Participant has been a Participant, according to the following vesting schedule. (Emphasis added.)





. Id.


. The discontinued pension plan provided as follows:
“(2) Termination of Participation in Plan by a Subsidiary. If a Participating Subsidiary shall withdraw from the Plan and terminate its participation under the provisions of Sec. 10.4, then the entire amount credited to each Participant under the Employer Account of such Subsidiary shall be vested and non-for-feitable as of the close of the year of such termination of participation by the Subsidiary, subject to the adjustment under Sec. 5.7, to forfeiture under Sec. 6.10 or 6.11, if applicable and to adjustment for a proportionate share of the expenses of distribution incurred by the Trustee in connection with the termination of the participation of such Subsidiary. Such vested and non-forfeitable accounts shall mature and shah become payable in accordance with the provisions of Article VII. Such accounts which have not matured and become payable under Sec. 7.1, because the Participant remains in the employ of the Company or any Subsidiary, shall be classified as non-forfeitable Active Participants’ Accounts, as defined in Sec. 5.1(1), in the event the new Employer is the Company or a Participating Subsidiary, or as non-for-feitable Deferred Participants’ Accounts, as defined in Section 5.1(1), in the event the new Employer is the Company of a Participating Subsidiary, or as non-forfeitable Deferred Participants’ Accounts, as defined in Sec. 5.1(4), in the event that the new Employer is a non-participating Subsidiary. Such non-forfeitable accounts shall be handled by the Trustee in accordance with Secs. 6.9(3) and 6.9(4).” (Emphasis added)